Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Arash Hamidi on 5/3/2021.

The application has been amended as follows: 
Amend claims 1, 9 and 16 as follows.

Claim 1 
An endoscope, comprising: 
a shaft having a longitudinal axis, a first image sensor facing a distal direction, and a second image sensor facing a lateral direction; and 
a tubular member having a lumen, the lumen having a distal-end opening and defining a longitudinal axis through a center of the lumen, the tubular member being movable between a first configuration and a second configuration; 

wherein in the second configuration of the tubular member, the longitudinal axis of the lumen extends laterally through a lateral opening in a wall of the shaft, wherein a portion of the shaft is positioned over and blocking at least a portion of the distal-end opening of the tubular member when the tubular member is in the second configuration.

Claim 9
An endoscope, comprising: 
a first image sensor positioned on a distal-facing wall of a shaft; a second image sensor positioned on a lateral-facing wall of the shaft; and 
a tubular member having a lumen, the lumen having a distal-end opening and defining a longitudinal axis through a center of the lumen, the tubular member being movable between a first configuration and a second configuration; 
wherein in the first configuration of the tubular member, the distal-end opening is parallel to the distal-facing wall of the shaft, faces a distal direction, and is accessible from a point distal of the distal-end opening; and 
wherein in the second configuration of the tubular member, the longitudinal axis of the lumen extends laterally through a lateral opening in the shaft, and the distal-end opening is at least partially blocked by the shaft and positioned in alignment with a notch formed in a wall of the shaft.



Claim 16
A method for imaging a patient using an endoscope, comprising: 
using a first image sensor facing a distal direction to image a first portion of the patient; moving a tubular member having a lumen from a first configuration to a second and a third configuration, the lumen having a distal-end opening and defining a longitudinal axis through a center of the lumen for receiving a medical device; and 
using a second image sensor facing a lateral direction to image a second portion of the patient; 
wherein in the first configuration of the tubular member, the longitudinal axis of the lumen is parallel to a longitudinal axis of a shaft of the endoscope; and 
wherein in the second configuration of the tubular member, the longitudinal axis of the lumen extends laterally through a lateral opening the shaft; and 
wherein in the third configuration of the tubular member, the shaft at least partially blocks the distal-end opening and engages the medical device to couple the shaft to the medical device.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an endoscope, comprising a shaft and a tubular member having a lumen having a distal end 

Claims 9 and 16 encompasses similar inventive features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795